DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Application Status
Amended claim 1, 4-7, 10-13 and 16-20 are under examination.
Claim 2, 3, 8, 9, 14 and 15 are cancelled.
Claim 1, 4-7 and 10-12 are rejected. 
Claim 13 and 16-20 are allowed.
It is noted the application is vacated by Examiner Preston Smith. 
The application is currently under examination by Primary Examiner Hong Thi Yoo. 

Withdrawn Rejections
The pre-AIA  35 U.S.C. 103(a) rejections over claims 1-20 as being unpatentable over Dinuelscu, US-Patent 4,442,886 in view of Ashe, US-PGPub 2009/0087355 and Dingman, US-PGPub 2007,0148323, have been withdrawn in light of Applicant’s amendments and claim interpretation. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4-6 and 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
Claim 4, 5 and 6 are not clear if the claim farther limits claim 1; since the independent claim 1 recites a Markush alternative selection “…at least one component…”, hence the selection of claim 1, lines 3-19, requires one listed component. Therefore, it is indefinite if the recitation of claim 4, 5 and 6 farther limits claim 1, since heat exchanger, first end plate and second end plate is an alternative component. 
Claim 10, 11 and 12 are not clear if the claim farther limits claim 7; since the independent claim 7 recites a Markush alternative selection “…at least one component…”, hence the selection of claim 7, lines 3-22, requires one listed component. Therefore, it is indefinite if the recitation of claim 10, 11 and 12 farther limits claim 7, since heat exchanger, first end plate and second end plate is an alternative component.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1, 4-7 and 10-12 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Takagi (US 4,510,853).
Regarding claim 1, 4-7 and 10-12; with respect to the independent claim 1 and 7, a Markush alternative selection “…at least one component…”, hence the selection of claim 1, lines 3-19, requires 
Takagi discloses a coffee making apparatus (system) comprising a grinder for making coffee beverage (food product) (Abstract). Takagi discloses the grinder 300 to mill coffee-beans (starting material) into coffee powder (pieces) (col. 3, ln. 19-33). With respect to claim 4-6, and 10-12, the recitation does not farther limits claim 1 and 7, since heat exchanger, first end plate and second end plate is an alternative component in the claims, in other words not required in the claims.


Claim(s) claim 1, 4-7 and 10-12 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Dingman et al. (US 2007/0148323 A1).
Regarding claim 1, 4-7 and 10-12; with respect to the independent claim 1 and 7, a Markush alternative selection “…at least one component…”, hence the selection of claim 1, lines 3-19, requires one listed component; and claim 7, lines 3-22, requires one listed component; wherein a heat exchanger with a first end plate and a second end plate is considered as one component
Dingman et al. (Dingman) discloses a system comprising a grinder (Fig. 3-9, [0063]) for making meat emulsion product (food product) ([0011]). Dingman discloses the grinder to reduce meat material  (starting material) into meat particles (pieces) (0061]). With respect to claim 4-6, and 10-12, the recitation does not farther limits claim 1 and 7, since heat exchanger, first end plate and second end plate is an alternative component in the claims, in other words not required in the claims.

Allowable Subject Matter
Claim 13 and 16-20 are allowed.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG THI YOO whose telephone number is (571)270-7093. The examiner can normally be reached M-F, 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIK KASHNIKOW can be reached on (571)270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HONG T YOO/Primary Examiner, Art Unit 1792